DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Krawczyk et al., US 6108783, teaches a method for providing a digital signature, "chameleon signatures", which provide the signer of a digital signature exclusive control to disclose the contents of the signed information to third parties. The signatures are closely related to "undeniable signatures", but allow for simpler and more efficient realizations. The method is essentially non-interactive requiring no communication between sender and receiver and do not involve the design and complexity of zero knowledge proofs on which traditional undeniable signatures are based. The method employs a combination of standard digital signing methods with a unique hash functions. These hash functions are characterized by the non-standard property of being collision resistant for the signer but collision tractable for the recipient.
Kovacs et al., US 20170374033 A1, teaches methods, systems and computer program products are provided for authenticating a message via a revocable signature. The method includes, at a signing computer, generating first auxiliary data and second auxiliary data respectively dependent on a public key and a private key of a public-private key pair for the message. The signing computer hashes the message and the first auxiliary data via a chameleon hash algorithm, using a public hash key of a verifier computer, to produce a first hash value. The signing computer signs the first hash value, using a secret signing key of the signing computer, to produce a signature. The signing computer sends the message, the signature and the first auxiliary data to the verifier computer, and stores the second auxiliary data.
The prior art of record does no teach or suggest individually or combination  “a kernel module root hash comprising a root hash of a Merkle tree” and “inserting exclusively internally by the electronic device, without performing any communication outside said electronic device, the secured updated kernel module, the corresponding kernel module public key and the chameleon hash of the kernel module in a chameleon hash verification function thereby obtaining a test hash, if the test hash is different from the chameleon hash of the kernel module, notifying to the operating system of the electronic device that the secure updating of the kernel module is invalid, if the test hash is equal to the chameleon hash of the kernel module, notifying to the operating system of the electronic device that the secure updating of the kernel module is valid, and installing exclusively internally by the electronic device, without performing any communication outside said electronic device, the secured updated kernel module in the kernel data updating the kernel module” in conjunction with other limitations in claims 1, 9, 10 and 11
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUXING CHEN whose telephone number is (571)270-3486. The examiner can normally be reached M-F 9-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUXING CHEN/Primary Examiner, Art Unit 2187